        Case 2:17-cv-04348-MAK Document 190 Filed 08/17/21 Page 1 of 1




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 RASHAD WILLIAMS                               : CIVIL ACTION
                                               :
                      v.                       : NO. 17-4348
                                               :
 SARGEANT JOANNE ABT                           :


                                           ORDER

       AND NOW, this 17th day of August 2021, upon considering Defendants’ Motion for

summary judgment (ECF Doc. No. 187), with no timely Opposition, and for reasons in the

accompanying Memorandum including finding no genuine issue of material fact as to lack of

evidence of Security Chief Leach’s personal involvement, it is ORDERED Defendants’ Motion

for summary judgment (ECF Doc. No. 187) is GRANTED in part and DENIED in part:

       1.      Plaintiff’s claims against Security Chief Leach are DISMISSED;

       2.      Plaintiff’s procedural due process claim against Sergeant Abt may proceed to trial

absent a preliminary pre-trial finding of failure to exhaust based upon competent evidence;

       3.      Sergeant Abt is granted leave to address exhaustion of administrative remedies, if

warranted by competent evidence not adduced to date, through a motion in limine as a question of

law necessary to be resolved as a preliminary question filed no later than August 24, 2021

compliant with our Policies; and,

       4.      We amend the caption as shown above.




                                                    KEARNEY, J.
